Citation Nr: 0409835	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent from March 9, 1998 
through June 6, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1970 to October 1971.  
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for PTSD 
and assigned an initial evaluation of 50 percent, effective March 
9, 1998, and an evaluation of 100 percent effective April 5, 2000.  
A Board decision issued in April 2003 granted a total evaluation 
from June 7, 1999, but denied an initial evaluation for PTSD in 
excess of 50 percent from March 9, 1998 through June 6, 1998.  The 
veteran appealed the portion of the Board's decision which denied 
an initial evaluation in excess of 50 percent prior to June 7, 
1999 to the United States Court of Appeals for Veterans Claims 
(Court).

The Secretary of Veterans Affairs filed a motion for partial 
remand, on the basis that regulations under which the Board had 
conducted development in the case had been judicially invalidated 
after the Board issued the decision in the case.  Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  By an Order issued 
in September 2003, the Court granted the motion for partial 
remand, remanding and vacating only that part of the Board 
decision which denied an initial evaluation in excess of 50 
percent prior to June 7, 1999.  The claim now returns to the Board 
from the Court pursuant to that Order.

The Board noted, in the Introduction to its April 2003 decision, 
that the veteran's representative had raised the issue of 
entitlement to a total disability rating for compensation purposes 
based on individual unemployability.  That issue is again referred 
to the RO for action deemed appropriate.

This Remand from the Court is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

Given the decision in DAV, which, as noted above, invalidated the 
regulations under which the Board conducted development, the Board 
must, at this time, REMAND the claim for an initial evaluation for 
PTSD in excess of 50 percent, prior to June 7, 1999, to the RO to 
afford the veteran due process of law as determined in that 
decision, including advising the veteran of the provisions of the 
VCAA and his right to submit evidence consistent with those 
provisions. 

The records associated with the claims file include a 1998 Social 
Security Administration (SSA) disability determination decision.  
Copies of SSA records pertinent to the veteran's claim for Social 
Security disability benefits, especially the medical records 
relied upon, which are dated during the relevant period of the 
claim currently at issue, should be obtained.  

Under the circumstances described above, the appeal is REMANDED 
for the following action:

1.  (a) Unless legal precedent is issued after the date of this 
Board decision which makes it clear that the VCAA does not apply 
to claims filed before November 9, 2000, review the claims file 
and ensure that all notification and development actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied as to the claim on appeal.  See also 
38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what information and evidence is 
required to substantiate his claim for an initial evaluation for 
PTSD in excess of 50 percent prior to June 7, 1999.  In 
particular, the veteran should be advised that the evidence most 
relevant to his claim would be evidence describing the severity of 
PTSD prior to June 7, 1999 and inform him that current clinical or 
other evidence which solely describes the current severity of 
PTSD, that is, severity after June 7, 1999, may not be relevant to 
this claim.  Notify the veteran as to which portions of the 
information and evidence he is responsible for and what 
information and evidence VA will assist him to obtain or develop.  

The veteran should be specifically notified that he should submit 
or identify any evidence which is not already of record which he 
believes might be relevant to assist him in establishing his 
claim.  Advise the veteran that he may submit additional clinical 
records, medical opinions, or statements which will assist him to 
substantiate the claim.  Request that he provide any evidence in 
his possession that pertains to the claim.

(c) Any notice given, or action taken thereafter, must also comply 
with controlling guidance provided after the issuance of this 
Board decision.   

2.  Ask the veteran if he has been treated for PTSD, or whether 
there are any clinical which were generated for treatment of some 
other medical disorder but which might also include references to 
the severity of his PTSD, at any VA facility, other than the 
reports of VA examinations conducted at the Mountain Home, 
Tennessee, VA Medical Center, which are already of record, for the 
period prior to June 7, 1999.  Obtain any identified VA clinical 
records. 

3.  Obtain the clinical records underlying the 1998 SSA decision, 
and associate those records with the claims file.

4.  Afford the veteran an opportunity to identify any private 
facilities or providers of treatment for PTSD, other than the 
records already associated with the claims file from S.A.W., MSW, 
and Kentucky River Community Care.  Afford the veteran an 
opportunity to determine if the private clinical records 
associated with the file are complete.  Obtain any identified 
private clinical records. 

5.  The RO should afford the veteran an opportunity to submit 
alternative evidence regarding the severity of his PTSD during the 
relevant period, including statements from former employers, 
supervisors, or co-workers, written opinions from physicians or 
other health care providers, and the like.

6.   If, after review of additional evidence submitted or 
identified following the notice described above, the AMC 
determines that additional development, to include further VA 
examination, is required, such development should be conducted.  

7.  After all necessary development described above has been 
conducted, the AMC should review the claims file in light of the 
provisions of the VCAA and any guidance issued regarding any VA 
duty, including notice or duty to assist, under the VCAA, to 
assure that each provision has been met to the extent possible.  
The veteran's claim should then be readjudicated.  

8.  If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of the 
case, which must contain notice of all relevant actions taken on 
that claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  The veteran and his representative should be 
afforded an appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



